Citation Nr: 1200770	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  97-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for the orthopedic manifestations of a cervical spine disability, since February 9, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to December 1977.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  This case was remanded by the Board in November 2005 for additional development.  The Veteran appeared at a hearing before the undersigned in September 2006.

In a November 2009 decision, the Board awarded a separate 20 percent rating for the neurological manifestations of the Veteran's cervical spine disorder, but denied an increased rating for the orthopedic manifestations of that disability.  Although the Veteran indicated that he was satisfied with the rating assigned for his neurological manifestations, he appealed the Board's denial of a higher orthopedic rating to the United States Court of Appeals for Veterans Claims.  Pursuant to a September 2010 Joint Motion for Partial Remand, the Court vacated the Board decision with respect to the denial of an increased rating for cervical spine orthopedic manifestations since February 9, 1996, and remanded that specific issue for readjudication consistent with the Joint Motion.  This case was again remanded by the Board in March 2011 for additional development.


FINDING OF FACT

The medical evidence shows that, for the entire period on appeal, the orthopedic manifestations of the Veteran's cervical spine disability were pain and limitation of motion to 30 degrees of flexion, 15 degrees of extension, 15 degrees of left lateral flexion, 15 degrees of right lateral flexion, 15 degrees of left lateral rotation, and 15 degrees of right lateral rotation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the orthopedic manifestations of a cervical spine disorder, for the period on and after February 9, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5290 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5290, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated May 2004, March 2006, June 2009, February 2010, and April 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative demonstrate actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what the evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Board is aware that it cannot reject evidence favorable to the Veteran without discussing the evidence.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  The Board will discuss favorable evidence individually when a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.  In this specific case, the Veteran's claims file is voluminous, while the actual evidence relevant to the claim on appeal is very narrowly focused.  As a result of the November 2009 Board decision, the August 2010 Joint Motion, and the September 2010 Court order, the issue on appeal is strictly limited to the orthopedic manifestations of the Veteran's cervical spine disability, and does not include discussion of any neurologic disability due to the cervical spine disability.  Therefore, no discussion will be included of the neurological manifestations of the Veteran's cervical spine disability.

Service connection for fracture and dislocation of C2-C3 was granted by an April 1978 rating decision and a 20 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5290-5285, effective December 28, 1977.  Subsequently, a November 1980 rating decision reduced the Veteran's rating to 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5290-5285, effective February 1, 1980.  An August 1996 rating decision awarded a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5290, effective February 9, 1996.

During the periods pertinent to this appeal, the criteria for rating disabilities of the spine were amended on two occasions, effective September 23, 2002, and September 26, 2003.  Amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the Veteran's claim for increase under both the old criteria and the current criteria in multiple rating decisions, statements of the case, and supplemental statements of the case.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002, and September 26, 2003, in the appellate adjudication of this appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In a May 1996 VA spine examination, the Veteran complained of neck pain and right upper extremity radiculitis, numbness, and tingling fingers.  On examination, there was pain on motion of the neck, but reflexes of the biceps and triceps were within normal limits.  On range of motion of the cervical spine, there was no spasm.  Flexion, extension, and lateral flexion, bilaterally, were each to 30 degrees.  Left lateral rotation was to 50 degrees, while right lateral rotation was to 30 degrees.  An x-ray examination of the cervical spine showed spurs and narrowing at C5-6 with degenerative disease.  The Veteran was diagnosed with degenerative disease of the cervical spine with disc herniation and radiculitis at C5-C6.

The Veteran and his spouse testified before the Board in February 1998, at which time the Veteran testified that he sought a physician's care three or four times a month.  He further testified that he missed work once or twice a month due to his neck condition.  He denied receiving physical therapy, but indicated that he used pain relievers.  In an April 1996 statement the Veteran indicated that he had neck pain for the past three to four months and had missed time from his job.

In an April 1998 VA spine examination, the Veteran complained of neck pain and right upper extremity numbness.  Intermittent pain was exacerbated at night and treated with Naprosyn.  On examination, the cervical spine had a normal range of motion and was mildly painful at the extremes of extension and right lateral rotation.  There was mild tenderness on palpation at the right sided cervical paraspinals.  An MRI of the cervical spine in 1996 indicated right-sided C5-6, and C6-7 osteophytic ridge disc complexes with extension in the right foramina at C6-7.  The diagnosis was degenerative joint disease of the cervical spine with right-sided radiculopathy. 

An April 1998 VA peripheral nerves examination stated that, on examination, there was mild tenderness at the C2-3 facets and right C5-6 and C6-7 facets.  The cervical spine had a full range of motion.

In a July 1998 VA spine examination, the Veteran complained of intermittent pain and stiffness for which he took Naprosyn.  Pain was precipitated by excessive activities and the Veteran limited his movement of his cervical spine.  Range of motion testing of the cervical spine was 30 degrees in all directions with mild pain.  Pain and stiffness were limiting factors and there was mild tenderness on palpation at the bilateral cervical paraspinals.  The diagnosis was post-traumatic degenerative disc disease of the cervical spine.  On neurological examination, there was full range of motion of the cervical spine with tenderness at C2-3, C3-4, and C4-5 facets bilaterally.

In a June 2003 VA spine examination, the Veteran complained of neck pain and achiness which he treated with Naprosyn and a soft neck collar at night.  His functional limitations included walking four to five blocks and it was noted that he was employed at the post office, the duties of which consisted of heavy pushing which aggravated his pain at times.  Range of motion testing of the cervical spine revealed full flexion with pain on the right over 30 degrees; and 20 degrees each of extension, bilateral lateral flexion, and bilateral rotation, with pain on the right over 15 degrees.  Additional limitations included pain and a lack of endurance.  There was tenderness at the right cervical paraspinals.  The Veteran was diagnosed with degenerative disc disease of the cervical spine with herniated nucleus pulposus at the C6-7 level, with right-sided radiculopathy.

In an August 2004 VA spine examination, the Veteran complained of neck pain with flare-ups of varying intensity precipitated by excessive activities and alleviated by medication.  The Veteran walked unaided and used a neck collar at night.  It was noted that he was still employed at the post office.  Range of motion testing of the cervical spine revealed 45 degrees forward flexion, with pain at 15 degrees; 45 degrees of extension, with pain at 15 degrees; 45 degrees of bilateral lateral flexion, with pain at 15 degrees; and 80 degrees bilateral lateral rotation, with pain at 15 degrees.  Range of motion was additionally limited by intermittent pain and his neck was stiff.  The Veteran was diagnosed with degenerative disc disease at C5-6 and C6-7 levels.

In September 2006, the Veteran testified before the Board that he had never been hospitalized for treatment of his cervical spine disability and did not undergo any surgeries.  He further testified that he took pain medication that helped to control his pain and that he used a heating pad maybe once or twice a week.  He testified that after twenty-eight years of employment with the post office as a dispatcher and clerk, he had only six hours of sick leave left.

A February 2008 VA outpatient medical report stated that, on physical examination, the Veteran's neck was supple and nontender with a minimally sore left trapezius.  He did not have any limitation of motion.

In March 2008 VA outpatient medical records, the Veteran complained of pain and stiffness from the left neck to the shoulder.  The Veteran indicated that he might have strained his neck at work and rated his pain as a nine out of ten on the pain scale.

A June 2009 VA outpatient medical report stated that, on physical examination, the Veteran's neck had a moderate range of motion.

In an August 2009 VA spine examination, the Veteran complained of neck pain with radiation to the right upper extremity described as chronic and moderate in severity.  The Veteran denied any incapacitating episodes in the past twelve months and his treatment consisted of non-steroidal anti-inflammatory drugs and Tramadol.  He claimed that he had flare-ups during which he had increased pain and some additional limitation, but they varied in severity, frequency, and duration.  The Veteran also complained of occasional numbness of the bilateral lower extremities with the right worse than the left.  The Veteran had cervical spine range of motion to 35 degrees of forward flexion, with pain at 35 degrees; 45 degrees of extension, with pain at 30 degrees; 45 degrees of left and right lateral flexion, without pain; and 80 degrees of left and right lateral rotation, with pain at 35 degrees.  There was tenderness at the right cervical paraspinals and on neurological examination there was decreased sensation in the upper right extremity in no particular nerve distribution.  However, there was no additional limitation of range of motion with repetitive motion.  Motor examination revealed decreased right deltoid muscle power to 4-/5, secondary to guarding.  Reflexes were 3+ throughout the extremities.  An MRI of the cervical spine in June 2009 showed fusion at C2-3 that was thought to be congenital; and degenerative disc and joint disease at levels C2-3 through C6-7 with a herniated nucleus pulposus at the C4-5 level with severe spinal stenosis at the C5-6 and C6-7 levels.  The diagnosis was multilevel disc disease and degenerative joint disease of the cervical spine with a herniated nucleus pulposus at C4-5, with severe spinal stenosis at the C5-6 and C6-7 levels.

In a February 2010 VA spine examination report, the Veteran complained of neck pain with radiation to the right upper extremity.  He reported that the pain was chronic and moderate in severity.  The Veteran denied experiencing any incapacitating episodes in the previous 12 months.  He reported that he was treated with medication, which provided some relief.  The Veteran denied experiencing flare-ups.  On physical examination, the Veteran had cervical spine range of motion to 45 degrees of forward flexion, with pain at 45 degrees; 45 degrees of extension, with pain at 25 degrees; 45 degrees of left and right lateral flexion, with pain at 25 degrees; and 80 degrees of left and right lateral rotation, with pain at 25 degrees.  For both bilateral lateral flexion and bilateral lateral rotation, the Veteran's pain was greater on the right than the left, and increased with repetitive movements.  However, the Veteran did not have additional limitation of range of motion with repetitive movement.  After diagnostic testing, the diagnosis was degenerative disc/joint disease of the cervical spine from C2-3 through C6-7, with herniated nucleus pulposus at C4-5 and severe spinal stenosis at C5-6 and C6-7.  The Veteran had pain with lifting, bending, and carrying heavy weights, but otherwise his neck disorder did not have any significant effects on his occupational functioning.

In a February 2010 VA neurological examination report, the Veteran had cervical spine range of motion to 45 degrees of forward flexion, 30 degrees of extension with stiffness, and 30 degrees of bilateral rotation with stiffness.  There was no spasm, but the Veteran's cervical spine was tender to palpation at multiple locations.

A June 2010 VA outpatient medical report stated that, on physical examination, the Veteran's neck was limited in extension due to pain radiating to his right arm.

In June 2010, the Veteran underwent a C5-C6 and C6-C7 anterior cervical spine discectomy and fusion.  The surgical operation was performed successfully.

In a May 2011 VA spine examination report, the Veteran complained of neck pain with radiation to the right upper extremity.  He reported that the pain was variable and moderate in severity.  The Veteran denied experiencing any incapacitating episodes in the previous 12 months.  He reported that he was treated with medication, which provided some relief.  The Veteran reported experiencing flare-ups which were sufficiently variable to make him unable to specify their severity, frequency, or duration.  The precipitating factors for flare-ups were mornings and pushing activities.  The alleviating factor was medication.  During a flare-up, the Veteran experienced increased pain and some additional limitation, but it was not possible to specify the degree of additional limitation without resorting to mere speculation.  On physical examination, the Veteran had cervical spine range of motion to 45 degrees of forward flexion, with pain at 45 degrees; 20 degrees of extension, with pain at 20 degrees; 20 degrees of left and right lateral flexion, with pain at 20 degrees; and 20 degrees of left and right lateral rotation, with pain at 20 degrees.  For both bilateral lateral flexion and bilateral lateral rotation, the Veteran's pain was greater on the right than the left, and increased with repetitive movements.  However, the Veteran did not have additional limitation of range of motion with repetitive movement.  After diagnostic testing, the diagnoses were old healed fracture of C2 vertebral body with forward displacement on C3 vertebral body; multilevel degenerative disc/joint disease of the cervical spine with status post anterior cervical decompression and fusion, C5 through C7; herniated nucleus pulposus at C3-4 and C4-5; and posterior ossifications of the longitudinal ligament causing moderate to severe spinal stenosis.

The medical evidence shows that, for the entire period on appeal, the orthopedic manifestations of the Veteran's cervical spine disability were pain and limitation of motion to 30 degrees of flexion, 15 degrees of extension, 15 degrees of left lateral flexion, 15 degrees of right lateral flexion, 15 degrees of left lateral rotation, and 15 degrees of right lateral rotation.  All of those measurements specifically take into account the precise degrees at which the Veteran's pain began, as measured by multiple VA spine examinations.  There is only a single report of limitation of motion, with pain included, which shows more limitation than those findings.  That notation is in the August 2004 VA spine examination report, which stated that the Veteran had a full range of motion, but with pain which began at 15 degrees in all ranges following repetitive motion.  The Board finds that single report of pain on flexion at 15 degrees is not consistent with the other medical evidence of record and does not demonstrate a chronic functional limitation at such a level of severity.  First, that examination specifically stated that the Veteran was capable of a full range of motion in all degrees, and was only limited by pain.  Second, the evidence of record includes at least twelve other medical reports which commented on the Veteran's cervical spine range of motion.  None of those reports show that the Veteran's cervical spine was limited in forward flexion to more than 30 degrees, even with pain included.  Indeed, in multiple range of motion tests conducted since August 2004, the Veteran has had full cervical spine range of motion on forward flexion, with pain only at the extreme end of motion.  Therefore, the Board finds that the limitation of motion to 15 degrees of forward flexion due to pain found in the August 2004 VA spine examination report was an acute and transitory symptom which was not representative of the overall severity of the Veteran's cervical spine symptoms.  The Board finds that that single measurement alone is not sufficient to approximate the criteria for a higher rating at any point during the period on appeal.  38 C.F.R. § 4.7 (2011).  Accordingly, the Board finds that the medical evidence of record does not show that, at any point during the period on appeal, the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of that contemplated by the manifestations specifically listed above.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the old schedular criteria of Diagnostic Code 5285, residuals of vertebral fracture with cord involvement resulting in bedridden status or necessitating the use of long leg braces warrant a 100 percent disability rating.  Without cord involvement, if there is abnormal mobility requiring neck brace (jury mast), a 60 percent disability rating is assigned.  Otherwise, residuals of thoracic fracture with no spinal cord involvement are to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  For limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71 (a), Diagnostic Code 5285, Note (2003).  However, there is no evidence that the Veteran's spinal cord was affected by his cervical fracture.  Furthermore, while the Veteran has indicated that he wears a soft collar at night, the evidence does not demonstrate that the fracture residuals have required a neck brace or resulted in abnormal mobility or demonstrable deformity of the vertebral body.  No demonstrable deformity of the vertebral body has been found on X-ray.  Accordingly, the Board finds that the old schedular criteria of Diagnostic Code 5285 cannot serve as a basis for an increased rating for the period under consideration.

Under the old schedular criteria of Diagnostic Code 5290, a higher rating of 30 percent was not warranted unless there was severe limitation of cervical motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The medical evidence shows that, for the period on appeal, the Veteran's cervical spine was limited in motion to approximately 30 degrees of flexion, 15 degrees of extension, 15 degrees of left lateral flexion, 15 degrees of right lateral flexion, 15 degrees of left lateral rotation, and 15 degrees of right lateral rotation.  While these restrictions represent significant limitation of motion, the Board finds that they are not sufficiently limited to warrant a characterization of severe.  First, the Veteran's ranges of motion were rarely manifested by limitations of motion at the most extreme degrees, and the ranges listed above are a conglomeration of the most severe results reported throughout the entire 15 year period on appeal, with the exception of a single, isolated finding of pain experienced at 15 degrees of flexion, and a higher range of motion.  In the majority of the medical reports of record, the Veteran experienced significantly less limitation of motion that that listed above.  Second, the subsequent changes to the Schedular criteria assigned specific degrees of cervical spine limitation of motion to each of the evaluation levels listed for neck disabilities.  That subsequent ranking of the degrees of limitation of motion provides a guideline for determining the severity of limitation of motion.  Under the new schedular criteria, the Veteran's limitation of cervical spine range of motion would not warrant more than a 20 percent rating, the same rating which was found to be warranted for moderate limitation of motion under the old schedular criteria.  Those factors weigh against a finding that the Veteran's cervical spine limitation of motion more nearly approximated a finding of severe in degree at any point during the period on appeal.  Accordingly, the Board finds that the veteran's cervical spine limitation of motion was best characterized as, at most, moderate in severity during the entire period on appeal.  Therefore, a rating in excess of 20 percent is not warranted under the old schedular criteria of Diagnostic Code 5290.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the more specific numerical criteria found under the revised spinal regulations, the Veteran's cervical spine disability again fails to satisfy the requirements for more than a 20 percent rating.  The Veteran's cervical spine was limited in motion to approximately 30 degrees of flexion, 15 degrees of extension, 15 degrees of left lateral flexion, 15 degrees of right lateral flexion, 15 degrees of left lateral rotation, and 15 degrees of right lateral rotation.  The preponderance of the evidence of record does not show that the Veteran's cervical spine has resulted in limitation of cervical spine flexion to 15 degrees or less, or that there is ankylosis.  While there is one isolated finding of pain at 15 degrees, with a greater range of motion, the Board finds that single, isolated finding does not demonstrate that the Veteran's disability more nearly approximates limitation of cervical flexion to 15 degrees.  Therefore, the Board finds that Diagnostic Codes 5237 and 5242 cannot serve as a basis for an increased rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2011).

Under the old schedular criteria of Diagnostic Code 5293, a higher rating of 40 percent was not warranted unless there was severe intervertebral disc syndrome with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  VA medical records include a February 1996 neurological examination showed that cranial nerves II through XII were intact.  Deep tendon reflexes and coordination were also intact.  The impression was C5-6 sensory radiculopathy.  On VA spine examination in May 1996, the Veteran complained of right neck pain, but denied any radiation of pain or any weakness in the right arm and denied any difficulty grasping small items.  He was diagnosed with degenerative disease of the cervical spine with disc herniation and radiculitis at C5-6.  On VA spine examination in April 1998, the Veteran complained of intermittent neck pain that was exacerbated at night.  He was diagnosed with degenerative joint disease of the cervical spine with right-sided radiculopathy.  On VA peripheral nerves examination in April 1998, he complained of cervical pain that flared up three to four times per month with distal arm numbness during painful episodes consistent with cervical degenerative joint disease.  On neurological examination in January 2000 and February 2002, deep tendon reflexes were 2+ and motor strength was 5/5 in all extremities.  Neurological examination in January 2003 revealed that cranial nerves were intact and strength was 5/5 throughout the extremities.  On VA examination in June 2003, the Veteran complained of neck pain and aches.  He was diagnosed with degenerative disc disease of the cervical spine with herniated nucleus pulposus at the C6-7 level and right-sided radiculopathy.  On neurological examination in September 2004, there was no cranial nerves deficit, no motor or sensory deficit, and deep tendon reflexes were 2+.  On VA spine examination in August 2009, the Veteran presented with complaints of neck pain described as chronic and moderate in severity.  He indicated that he had flare-ups that varied in severity, frequency, and duration.  During flare-ups, he had increased pain and some additional limitation.  There was tenderness at the right cervical paraspinals and on neurological examination there was decreased sensation in the upper right extremity in no particular nerve distribution.  The Board finds that the evidence does not show severe intervertebral disc syndrome with recurring attacks with intermittent relief.  While intermittent radiculopathy of the upper right extremity has been shown, the evidence does not show a condition that would more nearly approximate recurring attacks with intermittent relief as required by a higher rating of 40 percent.  Accordingly, the Board finds that the old schedular criteria of Diagnostic Code 5293 cannot serve as a basis for an increased rating for the period under consideration.

After September 23, 2002, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations, along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Under that diagnostic code, a 20 percent rating is warranted where the evidence shows incapacitating episodes having a total duration of at least two weeks but less than four during the past 12 months.  A 40 percent rating is warranted where the evidence shows incapacitating episodes having a total duration of at least four weeks but less than six during the past 12 months.  For the purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence of record does not show that the Veteran has ever required bed rest prescribed by a physician for a period of at least four weeks in any one year period.  At several examinations he has denied incapacitating episodes.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted at any point based on the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a (2011).

A September 2003 revision to the intervertebral disc syndrome code stated that intervertebral disc syndrome (pre-operatively or post-operatively) is to be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  However, the Board has found that the preponderance of the evidence of record does not show that the Veteran's cervical spine has resulted in limitation of cervical spine flexion to 15 degrees or less, nor that the Veteran has ever required bed rest prescribed by a physician for a period of at least four weeks in any one year period.  In addition, the claim on appeal is strictly limited to the orthopedic manifestations of the Veteran's cervical spine disability, and specifically excludes consideration of the neurological manifestations of the Veteran's cervical spine disability.  Therefore, it is unnecessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurologic manifestations are evaluated separately and combined with all other disabilities.  He has already been assigned a neurologic rating.  Accordingly, the Board finds that a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's cervical spine disability is not warranted.

In this case, the Board finds that the medical evidence of record does not support the assignment of a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected cervical spine disability at any point during the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service- connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for the orthopedic manifestations of a cervical spine disability inadequate.  The Veteran's cervical spine disability was evaluated using the various cervical spine diagnostic codes listed under the different versions of 38 C.F.R. § 4.71a, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The orthopedic manifestations of the Veteran's cervical spine disability are pain and limitation of motion to 30 degrees of flexion, 15 degrees of extension, 15 degrees of left lateral flexion, 15 degrees of right lateral flexion, 15 degrees of left lateral rotation, and 15 degrees of right lateral rotation.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating assigned for the orthopedic manifestations of his cervical spine disability.  A rating in excess of the currently assigned rating is provided for certain orthopedic manifestations of cervical spine disabilities, but the medical evidence does not show that those manifestations are present in this case.  The Board finds that the criteria for a 20 percent rating for the orthopedic manifestations of the Veteran's cervical spine disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral for consideration of any extraschedular rating is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a (2003), 38 C.F.R. § 4.71a (2004), 38 C.F.R. § 4.71a (2011).

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the orthopedic manifestation of the Veteran's cervical spine disability.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

A rating in excess of 20 percent for the orthopedic manifestations of a cervical spine disability, for the period as of February 9, 1996, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


